UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1892


MARIA DA CONCEICAO SANTOS-NETA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 7, 2014                 Decided:   October 16, 2014


Before NIEMEYER, KEENAN, and DIAZ, Circuit Judges.


Petition denied in part and dismissed in part by unpublished per
curiam opinion.


Maria Da Conceicao Santos-Neta, Petitioner Pro Se.       Joyce
Branda, Jem Colleen Sponzo, Margaret Kuehne Taylor, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Maria Da Conceicao Santos-Neta, a native and citizen

of Brazil, petitions for review of an order of the Board of

Immigration Appeals (“Board”) denying her motion to reopen or

reconsider.        We have reviewed the administrative record and the

Board’s order and conclude that the Board did not abuse its

discretion      in    denying   the    motion   as   untimely   filed.         See   8

C.F.R. § 1003.2(b)(2), (c)(2) (2014).                  We therefore deny the

petition for review in part for the reasons stated by the Board.

See     In   re:     Santos-Neta      (B.I.A.   Aug.   7,    2014).       We    lack

jurisdiction to review the Board’s refusal to exercise its sua

sponte authority to reopen and therefore dismiss this portion of

the petition for review.              See Mosere v. Mukasey, 552 F.3d 397,

400-01 (4th Cir. 2009).

               Accordingly, we deny in part and dismiss in part the

petition for review.         We dispense with oral argument because the

facts    and    legal   contentions      are    adequately   presented     in    the

materials      before    this   Court    and    argument    would   not   aid    the

decisional process.

                                                       PETITION DENIED IN PART
                                                         AND DISMISSED IN PART




                                          2